                       IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF NORTH DAKOTA

DONALD WEESE                                                                          PLAINTIFF

VS.                                   1:17-CV-00189-BRW

KODIAK OIL & GAS (USA) n/k/a
WHITING RESOURCES CORPORATION                                                        DEFENDANT

                                             ORDER

Dr. Blake Johnson Deposition

       Plaintiff’s objection to page 49, line 18, through page 50, line 16, is OVERRULED.

Steven Beede Deposition

       Plaintiff’s objection to page 16, line 10 through page 25, line 17 is SUSTAINED. It is

possible that Plaintiff’s testimony may open the door, but counsel should approach the bench out

of the hearing of the jury if counsel believes the door has been opened.

       Plaintiff’s objection to page 49, lines 4 through 13, is OVERRULED. If Plaintiff’s

objection is correct, and this has already been covered, then I’ll sustain the objection because it

would be cumulative.

       Plaintiff’s objection to page 50, line 4 through 9, is SUSTAINED.

       IT IS SO ORDERED this 20th day of August, 2019.



                                              Billy Roy Wilson
                                              UNITED STATES DISTRICT JUDGE




                                                  1
                       IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF NORTH DAKOTA

DONALD WEESE                                                                          PLAINTIFF

VS.                                   1:17-CV-00189-BRW

KODIAK OIL & GAS (USA) n/k/a
WHITING RESOURCES CORPORATION                                                        DEFENDANT

                                             ORDER

Dr. Blake Johnson Deposition

       Plaintiff’s objection to page 49, line 18, through page 50, line 16, is OVERRULED.

Steven Beede Deposition

       Plaintiff’s objection to page 16, line 10 through page 25, line 17 is SUSTAINED. It is

possible that Plaintiff’s testimony may open the door, but counsel should approach the bench out

of the hearing of the jury if counsel believes the door has been opened.

       Plaintiff’s objection to page 49, lines 4 through 13, is OVERRULED. If Plaintiff’s

objection is correct, and this has already been covered, then I’ll sustain the objection because it

would be cumulative.

       Plaintiff’s objection to page 50, line 4 through 9, is SUSTAINED.

       IT IS SO ORDERED this 20th day of August, 2019.



                                              Billy Roy Wilson
                                              UNITED STATES DISTRICT JUDGE




                                                  1
